          Case 2:19-cv-00062-LPR Document 5 Filed 05/05/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

TERRY HERVAS                                                                      PLAINTIFF


v.                              Case No. 2:19-cv-00062-LPR


DANNY ELROY ALEXANDER, et al.                                                  DEFENDANTS

                                        JUDGMENT

       Consistent with the Order that was entered on May 5, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 5th day of May 2020.




                                                        _______________________________
                                                        LEE P. RUDOFSKY
                                                        UNITED STATES DISTRICT JUDGE
